Exhibit 10.4

CHANGE OF CONTROL

EMPLOYMENT AGREEMENT

This Change of Control Employment Agreement (the “Agreement”) by and between
Energizer Holdings, Inc. (the “Company”) and                     (“Executive”).

WITNESSETH:

WHEREAS, the Company, on behalf of itself, its subsidiaries and its
stockholders, and any successor or surviving entity, wishes to encourage
Executive’s continued service and dedication in the performance of his/her
duties, notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
prospect of a pending or threatened Change of Control inevitably creates
distractions and personal risks and uncertainties for its executives, and that
it is in the best interests of Company and its stockholders to minimize such
distractions to certain executives, and the Board further believes that it is in
the best interests of the Company to encourage its executives’ full attention
and dedication to their duties, both currently and in the event of any
threatened or pending Change of Control; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued retention of certain members of the
Company’s management, including Executive, and the attention and dedication of
management to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change of
Control.

NOW, THEREFORE, in order to induce Executive to remain in the employ of the
Company and in consideration of his/her continued service to the Company, the
Company agrees that Executive shall receive the benefits set forth in this
Agreement in the event that Executive’s employment with the Company is
terminated subsequent to a Change of Control in the circumstances described
herein, and the parties further agree as follows:

 

I. Definitions.

The meaning of each defined term that is used in this Agreement is set forth
below.

 

  (a) AAA. The American Arbitration Association.

 

  (b) Accounting Firm. The meaning of this term is set forth in Subsection
IV(f)(ii).

 

  (c) Additional Pay. The meaning of this term is set forth in Subsection IV(c).

 

  (d) After-Tax Amount. The meaning of the term is set forth in Subsection
IV(f)(i).

 

  (e) Beneficiaries. The meaning of this term is set forth in Subsection VI(b).



--------------------------------------------------------------------------------

  (f) Board. The meaning of this term is set forth in the second WHEREAS clause
of this Agreement.

 

  (g) Business Combination. The meaning of this term is set forth in Subsection
I(i)(iii).

 

  (h) Cause. For purposes of this Agreement, “Cause” shall mean Executive’s
willful breach or failure to perform his/her employment duties. For purposes of
this Subsection I(h), no act, or failure to act, on the part of Executive shall
be deemed “willful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that such action or omission was in the best
interest of the Company. Notwithstanding the foregoing, Executive’s employment
shall not be treated as having been terminated for Cause unless the Company
delivers to Executive, prior to or at Termination of Employment, a certificate
of a resolution duly adopted by the affirmative vote of not less than
seventy-five percent (75%) of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to Executive
and an opportunity for Executive, together with Executive’s counsel, to be heard
before the Board), finding that in the good faith opinion of the Board,
Executive has engaged in such willful conduct and specifying the details of such
willful conduct,

 

  (i) Change of Control. For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred if there is a change of control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement; provided that, without limitation, such a Change of
Control shall be deemed to have occurred if:

 

  (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) as
currently in effect, of the Exchange Act) is or becomes a “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing twenty percent
(20%) or more of the total voting power of all of the Company’s then outstanding
voting securities. For purposes of this Agreement, the term “person” shall not
include: (A) the Company or any of its Subsidiaries, (B) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Subsidiaries, or (C) an underwriter temporarily holding securities
pursuant to an offering of said securities;

 

  (ii) during any period of two (2) consecutive calendar years, individuals who
at the beginning of such period constitute the Board and any new director(s)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board;

 

2



--------------------------------------------------------------------------------

  (iii) the stockholders of the Company approve a merger, consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the “beneficial owners” (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of the outstanding voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, securities representing more than fifty percent (50%) of
the total voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination or the parent of such
corporation (the “Resulting Corporation”); (ii) no “person” (as such term is
used in Section 13(d) and 14(d) (2), as currently in effect, of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or the Resulting Corporation, is the
“beneficial owner” (as determined for purposes of Regulation 13D-G, as currently
in effect, of the Exchange Act), directly or indirectly, of voting securities
representing twenty percent (20%) or more of the total voting power of then
outstanding voting securities of the Resulting Corporation; and (iii) at least a
majority of the members of the board of directors of the Resulting Corporation
were members of the Board at the time of the execution of the initial agreement,
or at the time of the action of the Board, providing for such Business
Combination;

 

  (iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company and such liquidation or dissolution is commenced;

 

  (v) a Section 409A Change of Control occurs; or

 

  (vi) any other event that a simple majority of the Board, in its sole
discretion, shall determine constitutes a Change of Control.

 

  (j) Code. For purposes of this Agreement, “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

  (k) Company. The meaning of this term is set forth in the first paragraph of
this Agreement and in Subsection VI(a).

 

  (l)

Controlled Group. For purposes of this Agreement, “Controlled Group” shall mean
a group including any corporation or other business entity that from time to
time is, along with the Company, a member of a controlled group of businesses,
as defined in sections 414(b) and 414(c) of the Code, provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” each place
it

 

3



--------------------------------------------------------------------------------

  appears in such test. A corporation or other business entity ceases to be a
member of the Controlled Group when a sale or other disposition causes it to
fall outside the definition of the term Controlled Group.

 

  (m) Disability. For purposes of this Agreement, “Disability” shall mean an
illness, injury or similar incapacity which 52 weeks after its commencement,
continues to render Executive unable to perform the material and substantial
duties of Executive’s position or any substantially similar occupation or
substantially similar employment for which Executive is qualified or may
reasonably become qualified by training, education or experience. Any question
as to the existence of a Disability upon which Executive and the Company cannot
agree shall be determined by a qualified independent physician selected by
Executive (or, if Executive is unable to make such selection, by any adult
member of Executive’s immediate family or Executive’s legal representative), and
approved by the Company, such approval not to be unreasonably withheld. The
determination of such physician made in writing to both the Company and
Executive shall be final and conclusive for all purposes of this Agreement.

 

  (n) Employer. For purposes of this Agreement, “Employer” shall mean the
Company or the Subsidiary, as the case may be, with which Executive has an
employment relationship.

 

  (o) Exchange Act. This term shall have the meaning set forth in Subsection
I(i).

 

  (p) Executive. This term shall have the meaning set forth in the first
paragraph of this Agreement.

 

  (q) Excise Tax. This term shall have the meaning set forth in Subsection
IV(f)(i).

 

  (r) Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, without Executive’s prior express written consent, of any of the
following circumstances:

 

  (i) The assignment to Executive of any duties inconsistent with Executive’s
status or responsibilities as in effect immediately prior to a Change of
Control, including imposition of travel obligations which differ materially from
required business travel immediately prior to the Change of Control;

 

  (ii) (A) A reduction in Executive’s annual base salary as in effect
immediately before the Change of Control; or (B) the failure to pay a bonus
award to which Executive is entitled under any short-term incentive plan(s) or
program(s), any long-term incentive plan(s) or program(s), or any other
incentive compensation plan(s) or program(s) of Company in which Executive
participated immediately prior to the time of the Change of Control;

 

4



--------------------------------------------------------------------------------

  (iii) A change in the principal place of Executive’s employment, as in effect
immediately prior to the Change of Control to a location more than fifty
(50) miles distant from the location of such principal place at such time;

 

  (iv) The failure by the Company to offer Executive participation in incentive
compensation or stock or stock option plans on at least a substantially
equivalent basis, both in terms of the nature and amount of benefits provided
and the level of Executive’s participation, as is then being provided by the
Company to similarly situated peer executives of the Company;

 

  (v) (A) Except as required by law, the failure by the Company to offer
Executive benefits on at least a substantially equivalent basis, in the
aggregate, to those then being provided by the Company to similarly situated
peer executives of the Company under the qualified and non-qualified employee
benefit and welfare plans of the Company, including, without limitation, any
pension, deferred compensation, life insurance, medical, dental, health and
accident, disability, retirement or savings plan(s) or program(s) offered by the
Company; (B) the taking of any action by the Company that would, directly or
indirectly, materially reduce or deprive Executive of any other perquisite or
benefit then being offered by the Company to similarly situated peer executives
of the Company (including, without limitation, Company-paid and/or reimbursed
club memberships, financial counseling fees and the like); or (C) the failure by
the Company to treat Executive under the Company’s vacation policy, past
practice or special agreement in the same manner and to the same extent as then
being provided by the Company to similarly situated peer executives of the
Company;

 

  (vi) The failure of the Company to obtain a satisfactory written agreement
from any successor prior to consummation of the Change of Control to assume and
agree to perform this Agreement, as contemplated in Subsection VI(a); or

 

  (vii) Any purported Termination of Employment by the Company of Executive that
is not effected pursuant to a Notice of Termination satisfying the requirements
of Subsection III(c) or, if applicable, Subsection I(h). For purposes of this
Agreement, no such purported Termination of Employment shall be effective except
as constituting Good Reason.

Executive’s continued employment with the Company or any Subsidiary shall not
constitute a consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder. Any good faith determination
of “Good Reason” made by the Executive shall be conclusive for purposes of this
Agreement.

 

  (s) Notice of Termination. The meaning of this term is set forth in Subsection
III(c).

 

5



--------------------------------------------------------------------------------

  (t) Payments. The meaning of this term is set forth in Subsection IV(f)(i).

 

  (u) Resulting Corporation. The meaning of this term is set forth in Subsection
f(i)(iii).

 

  (v) Retirement. For purposes of this Agreement, “Retirement” shall mean
Executive’s voluntary Termination of Employment with the Company, other than for
Good Reason, and in accordance with the Company’s retirement policy generally
applicable to its employees or in accordance with any prior or contemporaneous
retirement agreement or arrangement between Executive and the Company.

 

  (w) Section 409A Change of Control. For purposes of this Agreement, “Section
409A Change of Control” shall mean:

 

  (i) The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. Notwithstanding the above, if
any person or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
will not constitute a Change of Control;

 

  (ii) The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company. Notwithstanding the above, if any person or
more than one person acting as a group is considered to own 30% or more the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not
constitute a Change of Control;

 

  (iii) A majority of the members of the Company’s board of directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors before the date of the appointment or election; or

 

  (iv) One person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions.

 

6



--------------------------------------------------------------------------------

  (v) Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

  (vi) This definition of Change in Control shall be interpreted in accordance
with, and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.

 

  (x) Severance Bonus Amount. For purposes of this Agreement, “Severance Bonus
Amount” means an amount determined by averaging the percentages of Executive’s
base salary which were actually awarded to Executive as incentive bonuses under
short-term incentive plans of the Company or any of its Subsidiaries for the
five most recently completed fiscal years prior to the fiscal year in which the
Change of Control occurs, and multiplying such average percentage by the greater
of (A) Executive’s annual base salary in effect immediately prior to the
Termination of Employment, or (B) Executive’s annual base salary in effect as of
the date of the Change of Control. If Executive was not employed by the Company
or any of its Subsidiaries for the entire five-year period, the average shall be
determined only for those years during which Executive was so employed.

 

  (y) Subsidiary. For purposes of this Agreement, “Subsidiary” shall mean any
corporation of which fifty percent (50%) or more of the voting stock is owned,
directly or indirectly, by the Company.

 

  (z) Target Bonus. For purposes of this Agreement, “Target Bonus” means the
assigned bonus target for the Executive under any short-term incentive plan(s)
of the Company, multiplied by his or her base salary, for the relevant fiscal
year. If the Executive’s base salary is changed during the relevant fiscal year,
the Target Bonus shall be calculated by multiplying the Executive’s assigned
bonus target by the highest base salary in effect during that fiscal year.

 

  (aa) Termination Notice Date. For purposes of this Agreement, “Termination
Notice Date” shall mean:

 

  (i) In the case of Executive’s Termination of Employment because of
Disability, thirty (30) calendar days in advance of Executive’s Termination of
Employment; and

 

  (ii)

In the case of Executive’s Termination of Employment for Cause, a date not less
than thirty (30) calendar days in advance of Executive’s Termination of
Employment and, in the case of Executive’s Termination

 

7



--------------------------------------------------------------------------------

  of Employment for Good Reason, a date not less than thirty (30) calendar days
nor more than sixty (60) calendar days in advance of Executive’s Termination of
Employment.

 

  (bb) Termination of Employment. For purposes of this Agreement, “Termination
of Employment” shall mean Executive’s separation from service with the Employer
and all other members of the Controlled Group, as the term “separation from
service” is defined in IRS regulations under Section 409A of the Code
(generally, a decrease in the performance of services to no more than 20% of the
average for the preceding 36-month period, and disregarding leave of absences up
to six months where there is a reasonable expectation the Employee will return).

 

II. Term of Agreement.

 

  (a) General. Upon execution by Executive, this Agreement shall commence
effective as of                     . This Agreement shall continue in effect
through                     ; provided, however, that commencing on
                    , and every                           thereafter, the term
of this Agreement shall automatically be extended for an additional year unless,
not later than ninety (90) calendar days prior to the date on which this
Agreement otherwise automatically would be extended, the Company shall have
given notice to Executive that it does not wish to extend this Agreement;
provided further, however, that if a Change of Control shall have occurred
during the original or any extended term of this Agreement, this Agreement shall
continue in effect for a period of                      (    ) months beyond the
month in which the Change of Control occurred.

 

  (b) Disposition of Employer. In the event Executive is employed by a
Subsidiary, the terms of this Agreement shall expire if such Subsidiary is sold
or otherwise disposed of prior to the date on which a Change of Control occurs,
unless Executive continues in employment with the Controlled Group after such
sale or other disposition. If Executive’s Employer is sold or disposed of on or
after the date on which a Change of Control occurs, this Agreement shall
continue through its original term or any extended term then in effect.

 

  (c)

Deemed Change of Control. If Executive’s Termination of Employment occurs within
six months prior to the date on which a Section 409A Change of Control occurs,
and such Termination of Employment was at the request of a third party who has
taken steps to effect a Section 409A Change of Control, or otherwise was in
connection with the Section 409A Change of Control, then for all purposes of
this Agreement, a Section 409A Change of Control shall be deemed to have
occurred prior to such Termination of Employment. Any payment that becomes due
under the terms of this Agreement with respect to a Termination of Employment,
including any such Termination of Employment within six months prior to a
Section 409A Change of Control under this subsection (c), shall be due at the
time otherwise provided herein, such that, for example, any payment that may
become due under Section IV(c) on the six month anniversary of a Termination of
Employment shall be due on such six month anniversary if any

 

8



--------------------------------------------------------------------------------

  such amount becomes payable in connection with a Termination of Employment
within six months prior to a Section 409A Change of Control under this
subsection (c).

 

  (d) Expiration of Agreement. No termination or expiration of this Agreement
shall affect any rights, obligations or liabilities of either party that shall
have accrued on or prior to the date of such termination or expiration.

 

III. Benefits Following Change of Control.

 

  (a) Prorated Payout of Short Term Bonus. If a Change of Control shall have
occurred, Executive shall be entitled to, immediately upon the date of the
Change of Control, payment in full of Executive’s prorated bonus for the fiscal
year in which the Change of Control occurs. The prorated bonus amount shall be
calculated as Executive’s Target Bonus for the fiscal year in which the Change
of Control occurs, or, if greater, the actual bonus awarded to Executive under
any short-term incentive plan(s) of the Company for the fiscal year immediately
preceding the fiscal year in which the Change of Control occurs, divided by 365
and multiplied by the number of calendar days in said year immediately up to the
day on which the Change of Control occurs. The payment described in this section
III(a) shall be subject to any valid deferral election which was made prior to
that time by the Executive under any Company qualified pension plan,
nonqualified pension plan, 401(k), excess 401(k) or non-qualified deferred
compensation plan then in effect. The payment of such prorated short-term bonus
shall also be taken into consideration for purposes of computation of benefits
under any qualified and/or nonqualified employee pension benefit plans or
employee welfare benefit plans then maintained by the Company, and, if
applicable, any agreement entered into between the Executive and the Company
which is then in effect, in accordance with the terms and conditions of such
plans and/or agreements.

 

  (b) Entitlement to Benefits Upon Termination of Employment. If a Change of
Control shall have occurred, Executive shall be entitled to, in addition to the
benefits described in Subsection III(a), the benefits provided in Section IV
hereof upon his/her subsequent Termination of Employment within             
(    ) years after the date of the Change of Control unless such Termination of
Employment is (i) a result of Executive’s death or Retirement, (ii) for Cause,
(iii) a result of Executive’s Disability, or (iv) by Executive other than for
Good Reason. For purposes of Executive’s entitlement to benefits under Section
IV of this Agreement, “Termination of Employment” shall be limited to a
Termination of Employment that is not as a result of Executive’s death,
Retirement or Disability and (x) if by the Company, is not for Cause, or (y) if
by Executive, is for Good Reason.

 

  (c)

Notice of Termination. Any purported Termination of Employment by either the
Company or Executive shall be communicated on the Termination Notice Date by
written Notice of Termination to the other party hereto in accordance with
Section VIII.

 

9



--------------------------------------------------------------------------------

  For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that indicates the specific provision(s) of this Agreement relied upon
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for Executive’s Termination of Employment under the provision(s)
so indicated. If Executive’s Termination of Employment shall be for Cause or by
Executive for other than Good Reason, the Company shall pay Executive his/her
full base salary through the Termination of Employment at the salary level in
effect at the time Notice of Termination is given and shall pay any amounts to
be paid to Executive pursuant to any other compensation or stock or stock option
plan(s), program(s) or employment agreement(s) then in effect, at the time such
payments are due under such plan(s), program(s) or agreement(s), and the Company
shall have no further obligations to Executive under this Agreement.

If within thirty (30) calendar days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the grounds for Termination of Employment, then,
amounts will be treated as paid upon Termination of Employment if paid on the
date on which the dispute is finally resolved, whether by mutual written
agreement of the parties or by a decision rendered pursuant to Section XI;
provided that such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence. In the
event such dispute involves nonpayment of benefits under this Agreement,
Executive must take further enforcement efforts within the period specified in
Regulation §1 .409A-3(g) in order to demonstrate reasonable diligence (generally
within 180 days of the latest date on which payment could have been timely made
absent such dispute). Notwithstanding the pendency of any such dispute, the
Company will continue to pay Executive his/her full compensation including,
without limitation, base salary, bonus, incentive pay and equity grants, in
effect when the notice of the dispute was given, and continue Executive’s
participation in all benefits plans or other perquisites in which Executive was
participating, or which Executive was enjoying, when the Notice of Termination
giving rise to the dispute was given, until the dispute is finally resolved,
provided that any amounts subject to Section 409A shall not commence to be paid
until the sixth month anniversary of Executive’s Termination of Employment.
Amounts paid under this Subsection III(c) are in addition to and not in lieu of
all other amounts due to Executive under this Agreement and shall not be offset
against or reduce any other amounts due to Executive under this Agreement.

 

10



--------------------------------------------------------------------------------

IV. Compensation Upon a Termination of Employment.

Upon Executive’s Termination of Employment following a Change of Control,
Executive shall be entitled to the following benefits, provided that such
Termination of Employment occurs during the              (    ) year period
immediately following the date of the Change of Control, and such Termination of
Employment is not as a result of Executive’s death, Retirement or Disability and
(x) if by the Company, is not for Cause, or (y) if by Executive, is for Good
Reason:

 

  (a) Accelerated Vesting of Equity Awards. All unvested stock options and
restricted stock and stock equivalent awards, including performance awards, that
have been granted or sold to the Executive by the Company and which have not
otherwise vested, shall immediately accelerate and vest in the manner and to the
extent such awards would vest under the terms of the individual award agreements
with respect to each of those equity awards as if a change of control, as
defined in those individual award agreements, had occurred, notwithstanding that
the definition of a change of control set forth in those award agreements may
differ from the definition of Change of Control set forth in this Agreement, and
notwithstanding that the terms of individual award agreements might otherwise
provide for forfeiture of those awards upon Executive’s Termination of
Employment. With respect to stock equivalents, the acceleration and vesting
described in this Subsection (a) shall be subject to any valid deferral election
which was made prior to that time by the Executive under any Company
non-qualified deferred compensation plan, program or permitted deferral
arrangement then in effect. If Executive does not incur such a Termination of
Employment following a Change of Control, nothing herein shall be deemed to
revise or amend the terms of the individual award agreements with respect to
such equity awards.

 

  (b) Standard Benefits. The Company shall pay Executive his/her full base
salary through Termination of Employment at the rate in effect at the time the
Notice of Termination is given, no later than the second business day following
Termination of Employment, plus all other amounts to which Executive is entitled
under any compensation plan(s) or program(s) of the Company applicable to
Executive at the time such payments are due under such plan(s) or program(s).
Without limitation, amounts payable pursuant to this Subsection (b) shall
include, pursuant to the express terms of any short-term incentive plan(s) in
which Executive participates or otherwise, Executive’s Target Bonus for the
then-current fiscal year, pro-rated to Termination of Employment. If Termination
of Employment shall fall within the same short-term incentive period, as set
forth by the express terms of any of the short-term incentive plan(s) in which
Executive participates or otherwise, as of the Change of Control, and Executive
has previously received the prorated bonus amount as described in Subsection
III(a), then Executive shall be paid the difference between the prorated bonus
amount as described here in Subsection IV(b) and the prorated bonus amount
described in Subsection III(a).

 

11



--------------------------------------------------------------------------------

  (c) Additional Benefits. The Company shall pay to Executive as additional pay
(“Additional Pay”), the product of             (    ) multiplied by the sum of
(x) the greater of (i) Executive’s annual base salary in effect immediately
prior to the Termination of Employment, or (ii) Executive’s annual base salary
in effect as of the date of the Change of Control, and (y) Executive’s Severance
Bonus Amount. The Company shall pay the Additional Pay to Executive in a lump
sum, in cash, on the six month anniversary of Executive’s Termination of
Employment. Subject to the provisions of Section XIII, the Company shall
maintain for Executive all such perquisites and fringe benefits enjoyed by
Executive immediately prior to Termination of Employment as are approved in
writing by the Company’s Chief Executive Officer for such period as is specified
in such writing. The payment described in this section III(c) shall not be
deemed to be regular compensation which is subject to any deferral elections
made by the Executive, or Company matching contributions, under any qualified
pension plan, nonqualified pension plan, 401(k), excess 401(k) or nonqualified
deferred compensation plan then maintained by the Company, except as
specifically required under the terms of such plans. Except as specifically set
forth in section IV(d) below or as specifically required under the terms of the
applicable plans, such payment shall not be taken into consideration for
purposes of computation of benefits under any qualified and/or non-qualified
employee pension benefit plans or employee welfare benefit plans then maintained
by the Company, and, if applicable, any agreement entered into between the
Executive and the Company which is then in effect.

 

  (d) Retirement Plan Benefits. If not already vested, Executive shall be deemed
fully vested as of his or her Termination of Employment in any Company
retirement plan(s) or other written agreement(s) between Executive and the
Company relating to pay or other retirement income benefits upon retirement in
which Executive was a participant, party or beneficiary immediately prior to the
Change of Control, and any additional plan(s) or agreement(s) in which such
Executive became a participant, party or beneficiary thereafter.

 

  (e) Other Benefit Payment. The Company shall pay to Executive an additional
amount equal to the Other Benefit Payment described below. The Other Benefit
Payment shall equal the product of              (    ) multiplied by the cost of
the annual Company portion of the premium under such level of coverage as the
Executive and the Executive’s family had been participating immediately prior to
the Executive’s Termination of Employment under any health and welfare benefit
plans maintained by the Company. For the avoidance of doubt, in no event shall
the annual amount of any premium that would have been paid by Executive for such
benefits pursuant to the Company’s plans be included in determining the Other
Benefit Payment. The Company shall pay the Other Benefit Payment to Executive in
a lump sum, in cash, on the six month anniversary of Executive’s Termination of
Employment.

 

12



--------------------------------------------------------------------------------

  (f) Alternatives in the Event of Excise Tax.

 

  (i) In the event any payment(s) or the value of any benefit(s) received or to
be received by Executive in connection with Executive’s Termination of
Employment or contingent upon a Change of Control (whether received or to be
received pursuant to the terms of this Agreement or of any other plan,
arrangement or agreement of the Company, its successors, any person whose
actions result in a Change of Control, or any person affiliated with any of them
(or which, as a result of the completion of the transaction(s) causing a Change
of Control, will become affiliated with any of them) (collectively, the
“Payments”)), are determined, under the provisions of Subsection IV(f)(ii), to
be subject to an excise tax imposed by Section 4999 of the Code (any such excise
tax, together with any interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), as determined in this Subsection IV(f)(i),
then the Company shall reduce the aggregate amount of the Payments payable to
the Executive such that no Excise Tax shall be payable by the Executive and the
Payments shall not cease to be deductible by the Company by reason of
Section 280G of the Code (or any successor provision thereto). Notwithstanding
the foregoing, the Company shall not reduce the aggregate amount of the Payments
payable to the Executive pursuant to the foregoing sentence if the After-Tax
Amount (as defined below) of the unreduced Payments is greater than the
After-Tax Amount that would have been paid had the Payments been reduced
pursuant to the foregoing sentence. For purposes of this Agreement “After-Tax
Amount” means the portion of a specified amount that would remain after payment
of all Excise Taxes (if any), income taxes, payroll and withholding taxes, and
other applicable taxes paid or payable by Executive in respect of such specified
amount.

 

  (ii)

If there is a determination that the Payments payable to Executive must be
reduced pursuant to the immediately preceding paragraph, the Company shall
promptly give Executive notice to that effect and a copy of the detailed
calculation thereof and of the amount to be reduced. Executive may then elect
which and how much of the Payments shall be eliminated or reduced as long as
(i) the first such Payments to be reduced are not considered “deferred
compensation” within the meaning of Section 409A of the Code (if any), (ii) if
Payments described in (i) are exhausted and additional reductions are necessary,
any cash Payments described in this Agreement are reduced next, and (iii) after
such election the aggregate present value of the Payments equals the largest
amount that would both (A) not cause any Excise Tax to be payable by Executive,
and (B) not cause any Payments to become nondeductible by the Company by reason
of Section 280G of the Code (or any successor provision thereto). Executive
shall advise the Company in writing of Executive’s election within ten (10) days
of Executive’s receipt of such notice from the Company. Notwithstanding the
foregoing, if no election is made by Executive within the ten-day period, the
Company may elect which and how much of the Payments shall be eliminated or
reduced as long (i) the

 

13



--------------------------------------------------------------------------------

  first such payments to be reduced are not considered “deferred compensation”
within the meaning of Section 409A of the Code (if any), (ii) if Payments
described in (i) are exhausted and additional reductions are necessary, any cash
Payments described in this Agreement are reduced next, and (iii) after such
election the aggregate present value of the Payments equals the largest amount
that would both (A) not cause any Excise Tax to be payable by Executive, and
(B) not cause any Payments to become nondeductible by the Company by reason of
Section 280G of the Code (or any successor provision thereto). For purposes of
this paragraph, present value shall be determined in accordance with Code
Section 280G(d)(4).

All determinations required to be made under this Subsection IV(f), including
whether the aggregate amount of Payments shall be reduced, and the assumptions
to be utilized in arriving at such determinations, unless otherwise set forth in
this Agreement, shall be made by a nationally recognized certified public
accounting firm selected by the Company and reasonably acceptable to Executive
(the “Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations to the Company and Executive within fifteen
(15) business days after notice is given by Executive to the Company that any or
all of the Payments have occurred, or such earlier time as is requested by the
Company. Within two (2) business days after such notice is given to the Company,
the Company shall instruct the Accounting Firm to timely provide the data
required by this Subsection IV(f) (ii) to Executive. All fees and expenses of
the Accounting Firm shall be paid in full by the Company. If the Accounting Firm
determines that there is substantial authority (within the meaning of
Section 6662 of the Code) that no Excise Tax is payable by Executive, the
Accounting Firm shall furnish Executive with a written opinion that failure to
disclose or report the Excise Tax on Executive’s federal income tax return will
not constitute a substantial understatement of tax or be reasonably likely to
result in the imposition of a negligence or any other penalty. Any determination
by the Accounting Firm shall be binding upon the Company and Executive in the
absence of material mathematical or legal error.

 

  (g) Legal Fees and Expenses. The Company shall pay to Executive all legal fees
and expenses as and when incurred by Executive in connection with this
Agreement, including all such fees and expenses, if any, incurred in contesting
or disputing any Termination of Employment or in seeking to obtain or enforce
any right or benefit provided by this Agreement, regardless of the outcome,
unless, in the case of a legal action brought by or in the name of Executive, a
decision is rendered pursuant to Section XI, or in any other proper legal
proceeding, that such action was not brought by Executive in good faith. Such
reimbursements shall be made no later than the last day of the calendar year
following the calendar year in which the expenses were incurred.

 

  (h) No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Section IV by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section IV be reduced by any compensation earned by Executive as the result of
employment by another employer or by retirement or other benefits received from
whatever source after his/her Termination of Employment or otherwise, except as
specifically provided in this Section IV. The Company’s obligation to make
payments to Executive provided for in this Agreement and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company or Employer
may have against Executive or other parties.

 

14



--------------------------------------------------------------------------------

V. Death and Disability Benefits.

In the event of the death or Disability of Executive after a Change of Control,
Executive, or in the case of death, Executive’s Beneficiaries (as defined below
in Subsection VI(b)), shall receive the benefits to which Executive or his/her
Beneficiaries are entitled under this Agreement and any and all retirement
plans, pension plans, disability policies and other applicable plans, programs,
policies, agreements or arrangements of the Company.

 

VI. Successors; Binding Agreement.

 

  (a) Obligations of Successors. The Company will require any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company is required to perform it.
Accordingly, this Agreement shall be binding upon such successor or assignee,
and the term “Company” shall include any surviving entity or successor to all or
substantially all of its business and/or assets and the parent of any such
surviving entity or successor. Failure of the Company to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle Executive to pursue appropriate
remedies for such breach.

 

  (b) Enforceable by Beneficiaries. This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees (the
“Beneficiaries”). In the event of the death of Executive while any amount would
still be payable hereunder if such death had not occurred, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s Beneficiaries.

 

  (c) Employment. Except in the event of a Change of Control and, thereafter,
only as specifically set forth in this Agreement, nothing in this Agreement
shall be construed to (i) limit in any way the right of the Company or a
Subsidiary to terminate Executive’s employment at any time for any reason or for
no reason; or (ii) be evidence of any agreement or understanding, expressed or
implied, that the Company or a Subsidiary will employ Executive in any
particular position, on any particular terms or at any particular rate of
remuneration.

 

15



--------------------------------------------------------------------------------

VII. Non-Competition; Non-Solicitation; Confidential Information.

 

  (a) In consideration of the benefits provided under this Agreement upon
Executive’s Termination of Employment, Executive agrees that for a period of one
year after Executive’s Termination of Employment, Executive will not compete
against the Company or any Employer within the Controlled Group in any Energizer
Business. For purposes of this Agreement, “Energizer Business” shall mean any of
the following business activities: all aspects of manufacturing, marketing,
distributing, consulting with regard to, and/or operating a facility for the
manufacturing, processing, marketing, or distribution of batteries, lighting
products, rechargeable batteries, and related battery and lighting products. For
purposes of this Agreement, to “compete” means to accept or begin employment
with, advise, finance, own (partially or in whole), consult with, or accept an
assignment through an employer with any third party worldwide in a position
involving or relating to an Energizer Business. This subparagraph, however, does
not preclude Executive from buying or selling shares of stock in any company
that is publicly listed and traded in any stock exchange or over-the-counter
market.

 

  (b) For a period of one year following the Executive’s Termination of
Employment, Executive shall not (i) induce or attempt to induce any employee of
the Company or any Employer within the Controlled Group to leave the employ of
the Company or such Employer or in any way interfere with the relationship
between the Company or any such Employer and its employees or (ii) induce or
attempt to induce any customer, supplier, distributor, broker, or other business
relation of the Company or any Employer within the Controlled Group to cease
doing business with the Company or such Employer, or in any way interfere with
the relationship between any customer, supplier, distributor, broker or other
business relation and the Company or such Employer.

 

  (c) Executive shall hold in fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company, the Subsidiaries and their respective businesses, which shall have been
obtained during Executive’s employment with the Employer and which shall not be
public knowledge (other than by acts by Executive or his/her representatives in
violation of this Agreement). After Executive’s Termination of Employment with
the Company or any Employer within the Controlled Group, Executive shall not,
without prior written consent of the Company or the Employer, communicate or
divulge any such information, knowledge or data to anyone other than the
Company, the Employer or those designated by them.

In no event shall an asserted violation of this Section VII constitute a basis
for deferring or withholding any amounts otherwise payable to Executive under
this Agreement.

 

16



--------------------------------------------------------------------------------

VIII. Notice.

All notices and communications including, without limitation, any Notice of
Termination hereunder, shall be in writing and shall be given by hand delivery
to the other party, by registered or certified mail, return receipt requested,
postage prepaid, or by overnight delivery service, addressed as follows:

If to Executive:

If to the Company:

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be deemed given
and effective when actually received by the addressee.

 

IX. Miscellaneous.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and the Company’s Chief Executive Officer or other authorized officer
designated by the Board or an appropriate committee of the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any conditions or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Missouri. All references to sections of the Code or the Exchange Act shall be
deemed also to refer to any successor provisions of such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under Sections
IV and V shall survive the expiration of the term of this Agreement.

 

X. Validity.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

17



--------------------------------------------------------------------------------

XI. Arbitration.

Any dispute that may arise directly or indirectly in connection with this
Agreement, Executive’s employment or Executive’s Termination of Employment,
whether arising in contract, statute, tort, fraud, misrepresentation,
discrimination or other legal theory, shall be resolved by arbitration in St.
Louis, Missouri under the applicable rules and procedures of the AAA. The only
legal claims between Executive and the Company or any Subsidiary that would not
be included in this agreement to arbitration are claims by Executive for
workers’ compensation or unemployment compensation benefits, claims for benefits
under a Company or Subsidiary benefit plan if the plan does not provide for
arbitration of such disputes, and claims by Executive that seek judicial relief
in the form of specific performance of the right to be paid until Termination of
Employment during the pendency of any applicable dispute or controversy. If this
Article XI is in effect, any claim with respect to this Agreement, Executive’s
employment or Executive’s Termination of Employment must be established by a
preponderance of the evidence submitted to an impartial arbitrator. A single
arbitrator engaged in the practice of law shall conduct any arbitration under
the applicable rules and procedures of the AAA. The arbitrator shall have the
authority to order a pre-hearing exchange of information by the parties
including, without limitation, production of requested documents, and
examination by deposition of parties and their authorized agents. If this
Article XI is in effect, the decision of the arbitrator: (i) shall be final and
binding, (ii) shall be rendered within ninety (90) days after the impanelment of
the arbitrator, and (iii) shall be kept confidential by the parties to such
arbitration. The arbitration award may be enforced in any court of competent
jurisdiction. The Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., not state law,
shall govern the arbitrability of all claims.

 

XII. Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof. The parties to this Agreement agree that
this Agreement shall supersede any and all prior Change in Control Employment
Agreements between the Executive and the Company or its predecessors or
successors in interest, including any such agreements entered into with Edgewell
Personal Care Company, formerly known as Energizer Holdings, Inc., or its
affiliates

 

XIII. Key Employee Six Month Deferral.

Notwithstanding anything to the contrary in this Agreement, if Executive
qualifies as a “specified employee” as defined in Code Section 409A, a payment
of nonqualified deferred compensation paid on account of a Termination of
Employment may not be made until at least six months after such Termination of
Employment. Any such payment otherwise due in such six month period shall be
suspended and become payable at the end of such six month period.

 

18



--------------------------------------------------------------------------------

XIV. Compliance with Code Section 409A.

No provision of this Agreement shall be operative to the extent that it will
result in the imposition of the additional tax described in Code
Section 409A(a)(1)(B) (II) because of failure to satisfy the requirements of
Code Section 409A and the regulations and guidance issued thereunder.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the      day of             ,         .

 

EXECUTIVE

 

Name:

 

ENERGIZER HOLDINGS, INC. By:

 

Name:

 

Title:

 

 

ATTEST:

 

 

19